DETAILED ACTION
Notice of Pre-AIA  or AIA  status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
The claim set filed on 8/14/2020 is acknowledged.
	Claims 1-42 are cancelled.
 	Claims 43-61 are newly added.
 	Claims 43-61 are included in the prosecution. 	

Claim Interpretation
 	Regarding claim 60, the limitation “an agent capable of binding TAS2R1, TAS2R14 and TAS2R40 in the gastrointestinal tract of the subject” is interpreted by the examiner to be satisfied if the agent comprises cohumulone as disclosed in [0012] of the instant specification, applicant admits “the inventors believe it is the specific components of the hops extract, e.g. alpha acids such as humulone, cohumulone, adhumulone, beta acids such as lupulone, colupulone and adlupulone and prenylated flavonoids such as xanthohumol that are capable of activating the TAS2Rs, particular TAS2R40 and TAS2R14, in the GI tract.”
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claim 53 is indefinite because the claim contains the trademark “Capsugel DRcaps”. Generally, trademarks are not appropriate claim language because the mark identifies the product but not its composition. The composition of trademarked products can change with no notice. In the interest of compact prosecution the examiner interprets the phrase in the broadest reasonable interpretation as disclosed in [0092] of the instant specification “In one embodiment the oral dosage form is a delayed release capsule, for example a DRcaps capsule from Capsugel”.	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromley (US 20160081975 A1).
Regarding claim 43, Bromley is drawn to capsule compositions (abstract). Bromley discloses capsule compositions that includes a hops-containing compound, such as a supercritical extract of hops cones that includes a minimum of 30% alpha-acids including humulone and cohumulone [0040]. Bromley discloses the capsule compositions provided here are formulated for oral administration [0049].
Regarding claim 44, Bromley discloses capsule compositions that includes a hops-containing compound, such as a supercritical extract of hops cones that includes a minimum of 30% alpha-acids including humulone and cohumulone [0040].
Regarding claim 48, Bromley discloses capsule compositions that includes a hops-containing compound, such as a supercritical extract of hops cones that includes a minimum of 30% alpha-acids including humulone and cohumulone [0040].
Regarding claims 49 and 51, Bromley discloses rosemary oil [0282].
Regarding claim 50, Bromley discloses antioxidants [0282].
Regarding claim 52, Bromley discloses capsules generally include a high proportion of gelatin (or a gelatin substitute) and additional ingredients, for example a plasticizer, to make the gel soft and pliable. Examples of the capsular materials include, 
These teachings clearly anticipate the above claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.

Claims 45-56 are rejected under 35 U.S.C. 103 as being unpatentable over Bromley (US 20160081975 A1) in view of Baron et al. (WO2012094636A2) hereinafter Baron.
Regarding claim 45, Bromley discloses capsule compositions that includes a hops-containing compound, such as a supercritical extract of hops cones that includes a minimum of 30% alpha-acids including humulone and cohumulone [0040].
Bromley does not explicitly disclose how much of the minimum of 30% alpha-acids the cohumulone makes up to anticipate at least 10% cohumulone.
 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition to comprise at least 10% cohumulone because Bromley teaches the composition comprises a minimum of 30% alpha-acids including humulone and cohumulone [0040] with no upper bound. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
.
	
Claims 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Bromley (US 20160081975 A1) as applied to claims 43-56 above and further in view of Baron et al. (WO2012094636A2) hereinafter Baron.
	Regarding claims 57-61, Bromley does not explicitly disclose a method of treating obesity.

 	Baron discloses the composition comprising cohumulone as bitter receptor ligand [00104]. Baron discloses methods of treating metabolic syndrome, obesity, binge eating, undesired food cravings, food addiction, a desire to reduce food intake or to lose weight or maintain weight loss, desire to maintain healthy weight, anorexia [00172].
Baron discloses modified release can be obtained by the appropriate selection of formulation parameters and ingredients (e.g., appropriate controlled release compositions and coatings). Examples include single or multiple unit tablet or capsule compositions, oil solutions, suspensions, emulsions, microcapsules, microspheres, nanoparticles, patches, and liposomes. The release mechanism can be controlled such that the compounds are released at period intervals, the release could be a delayed release of one of the agents of the combination [00496]. Baron discloses delayed release formulations [00559].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bromley, to be administered in a method of treating obesity, as previously disclosed by Baron.
	One of ordinary skill in the art would have been motivated to do so because both Bromley and Baron are in the field of delayed release oral dosage formulations comprising cohumulone, and Baron discloses “methods for treating obesity in a subject comprising administering a composition described herein. In one aspect, the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615